DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see “Applicant Arguments/Remarks”, filed 06/01/2022, with respect to the rejections under U.S.C. 112(a)/(b) have been fully considered and are persuasive.  The rejections under U.S.C. 112(a)/(b) have been withdrawn. 
Applicant’s arguments, see “Applicant Arguments/Remarks”, filed 06/01/2022, with respect to the rejection(s) under U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made over Cobelli in view of Ediger.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1, 2, 4-6, 11, 13, 14, 16-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 20160073964 awarded to Cobelli et al, hereinafter Cobelli, in view of U.S. Patent Publication 20050090750 awarded to Ediger et al, hereinafter Ediger.
Regarding Claims 1 and 14, Cobelli teaches an apparatus/method for estimating bio-information (Para. 0013), the apparatus comprising: a sensor configured to obtain a calibration data set (Fig. 3, input original CGM, Para. 0016) and an estimation data set (Fig. 3, input original CGM, Para. 0016) from an object (Claim 1, Fig. 7 shows that both measurements are being detected); and a processor configured to set outlier removal criteria and generate an estimation model based on the calibration data set (Para. 0013), and to estimate bio-information based on the estimation data set, the outlier removal criteria, and the estimation model (Fig. 3, Para. 0013). Cobelli does teach the usage of noninvasive continuous glucose monitoring (Para. 0006). Cobelli does not teach wherein the processor detects a calibration data outlier and sets outlier removal criteria for each of a plurality of wavelengths from the calibration data set. 
However, in the art of non-invasive blood glucose testing, Ediger teaches the usage of Raman Spectroscopy (a spectroscopy system that uses multiple wavelengths to detect a chemical in a tissue, see Ediger’s abstract) to obtain continuous, noninvasive glucose values (Para. 0069). 
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify Cobelli by Ediger, i.e. by using a Raman Spectroscopy system to detect the blood glucose in the system of Cobelli, and thereby the outliers, for the predictable purpose of combining prior art elements to known methods for predictable results.  

Regarding Claim 2, Cobelli modified by Ediger makes obvious the apparatus of Claim 1, wherein the sensor comprises: at least one light source configured to emit light of a plurality of wavelengths onto the object; and a detector configured to detect the light when the light is reflected or scattered from the object (a light source and detector is inherent to Ediger’s Raman Spectroscopy).

Regarding Claim 4, Cobelli modified by Ediger makes obvious the apparatus/method of Claims 1 and 14. Cobelli further teaches wherein the processor is further configured to set the outlier removal criteria for a wavelength (Para. 0007 discusses the data coming from a CGM sensor, which inherently use detection of light wavelengths to monitor blood glucose) of the calibration data set (Para. 0013, Fig. 3)


Regarding Claims 6 and 18, Cobelli modified by Ediger makes obvious the apparatus/method of Claims 1 and 14. Cobelli further teaches wherein the processor is further configured to remove estimation outlier data from the estimation data set based on the outlier removal criteria, and to estimate the bio-information based on the estimation data set, from which the estimation outlier data is removed, and the estimation model (see “preprocessed” in Fig. 3, leading to Box C which outputs “retrofitted glucose”, Para. 0031).

Regarding Claims 11 and 20, Cobelli modified by Ediger makes obvious the apparatus/method of Claims 1 and 14. Cobelli further teaches wherein the apparatus/method further comprises an output interface configured to output at least one of the outlier removal criteria, the estimation model, and the bio-information (Para. 002, Fig. 3, see “OUTPUTS”).

Regarding Claim 13, Cobelli modified by Ediger makes obvious the apparatus of Claim 1. Cobelli further teaches wherein the bio-information comprises at least one of blood glucose (Para. 0002).

Regarding Claim 17, Cobelli modified by Ediger makes obvious the apparatus/method of Claims 16. Cobelli modified by Ediger further teaches wherein the setting the outlier removal criteria comprises detecting the calibration data outlier (Para. 0013) for each of the plurality of wavelengths (Ediger abstract, Para. 0069) from the calibration data by applying two or more different outlier detection technique to the calibration data corresponding to the plurality of wavelengths (Para. 0013 of Cobelli teaches using a variety of methods to detect/remove outlier), and setting the outlier removal criteria for each of the plurality of wavelengths based on the detected calibration data outlier (Cobelli Fig. 3, Para. 0013). 
Claim 7-9 and 19 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 20160073964 awarded to Cobelli et al, hereinafter Cobelli, in view of U.S. Patent Publication 20050090750 awarded to Ediger et al, hereinafter Ediger, further in view of U.S. Patent Publication 20100290053 awarded to Robinson, hereinafter Robinson. 
Regarding Claims 7 and 19, Cobelli modified by Ediger makes obvious the apparatus/method of Claims 1 and 14. Cobelli does not teach wherein the processor is further configured to detect estimation outlier data from the estimation data set based on the outlier removal criteria, and upon detecting the estimation outlier data, to control the sensor to re-obtain corresponding estimation data.
However, in the art of spectroscopy, Robinson teaches resampling data based on errors in a previous data set (Para. 0021, the resampling module detects spikes/missing data, and resamples to get the best data), and that this particular data set. Further, Ediger teaches that spectroscopy is used to obtain non-invasive blood glucose measurements (Paras. 0001 and 0012). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cobelli modified by Ediger by Robinson, i.e. by using the resampling method of Robinson in the system of Cobelli, for the predictable purpose of using a known method for improving spectroscopy-collected data in similar devices in the same way. 

Regarding Claim 8, Cobelli modified by Robinson makes obvious the apparatus of Claim 7, wherein by driving a light source of a wavelength, at which the estimation outlier data is detected, among the plurality of wavelengths, the sensor re-obtains data for the wavelength (Robinson Para. 0021)

Regarding Claim 9, Cobelli modified by Robinson makes obvious the apparatus of Claim 7, wherein the sensor comprises a plurality of light sources configured to emit light of the plurality of wavelengths to the object (Ediger Para. 0069 and Abstract) and wherein the processor is configured to re-obtain estimation data (Robinson Para. 0021).

Claim 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 20160073964 awarded to Cobelli et al, in view of U.S. Patent Publication 20050090750 awarded to Ediger et al, hereinafter Ediger, further in view of U.S. Patent Publication 20090234204 awarded to Ridder et al, hereinafter Ridder.
Regarding Claim 10, Cobelli modified by Cobelli makes obvious the apparatus of Claim 1. Cobelli does not teach wherein the processor is further configured to detect an estimation outlier from the estimation data set, and determine whether to perform calibration based on the detected estimation outlier.
However, in the art of spectroscopy, Ridder teaches calibrating based on the detection of an outlier (Para. 0108). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cobelli modified by Ediger by Ridder, i.e. by recalibrating the system of Cobelli as in the system of Ridder, for the predictable purpose of using a known method of improving sensor quality in similar devices for the same result. 

Regarding Claim 12, Cobelli modified by Ediger makes obvious the apparatus of Claim 1. Cobelli does not teach further comprising a communication interface configured to transmit at least one of the outlier removal criteria, the estimation model, and the bio-information to an external device.
However, in the art of spectroscopy, Ridder teaches the usage of a communication system to send outputs to an external device for the purpose of future access (Para. 0099). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Cobelli to transmit data like the device of Ridder, for the predictable purpose of the motivation set forth in Ridder. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jess Mullins whose telephone number is (571)-272-8977. The examiner can normally be reached between the hours of 9:00 a.m. – 5:00 p.m. M-F. 
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung, can be reached at (571)-272-8506. The fax number for the organization where this application or proceeding is assigned is (571)-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)-786-9199 (In USA or Canada) or (571)-272-1000. 

/JLM/
Examiner, Art Unit 3792

/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792